Case 0:20-cv-60416-RS Document 24-13 Entered on FLSD Docket 05/21/2020 Page 1 of 4




                   EXHIBIT 13
Case 0:20-cv-60416-RS Document 24-13 Entered on FLSD Docket 05/21/2020 Page 2 of 4



                                    CASE NO. 11-80395-CIV-MARRA/JOHNSON
                         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA


                LRP Publications, Inc. v. Sharedxpertise Media, LLC
                                                  Decided Dec 15, 2011



  CASE NO. 11-80395-CIV-MARRA/JOHNSON                      2    release, but rather asserts that the e- *2 mail was
                                                                simply an April Fool's Day joke. Answer at ¶ 9.
  12-15-2011
                                                                Through their Complaint, Plaintiffs allege that
  LRP PUBLICATIONS, INC. and J. TODD LUTZ,                      SharedXpertise's conduct constituted: (1) unfair
  Plaintiffs, v. SHAREDXPERTISE MEDIA, LLC,                     competition, in violation of 15 U.S.C. § 1125(a)(1)
  Defendant.                                                    (A); (2) false advertising, in violation of § 1125(a)
                                                                (1)(b); (3) unfair competition under Florida
  KENNETH A. MARRA                                              common law; and (4) a violation of § 540.08,
                                                                Florida Statutes. Complaint at 4-7. Defendant now
  ORDER    AND   OPINION                                        seeks to transfer this matter to the District of New
  DENYING   MOTION    TO                                        Jersey pursuant to 28 U.S.C. §§1404(a) and
  TRANSFER                                                      1406(a). Kutik has filed a separate cause of action
  THIS CAUSE came before the Court upon                         against SharedXpertise in the District of
  Defendant      Sharedxpertise     Media,      LLC's           Connecticut ("The Connecticut Action").
  ("SharedXpertise") Motion to Transfer This
                                                                II. 28 U.S.C. § 1404(a)
  Action to the District of New Jersey (DE 15), filed
  on June 7, 2011. This matter is fully briefed and is          The burden is ultimately on SharedXpertise to
  ripe for review. The Court has carefully                      establish that the District of New Jersey is a more
  considered the motion and is otherwise fully                  convenient forum than the Southern District of
  advised in the premises. For the reasons discussed            Florida. Steifel Laboratories, Inc. V. Galderma
  below, Defendant's Motion to Transfer is                      Laboratories, Inc., 588 F.Supp.2d 1336, 1338
  DENIED.                                                       (S.D. Fla. 2008) (citing In re Ricoh Corp., 870
                                                                F.2d 570, 573 (11th Cir. 1989)). In determining
  I. Background                                                 whether SharedXpertise has met its burden, 28
  This matter arises out of a press release issued by           U.S.C. § 1404(a) affords this Court broad
  SharedXpertise on April 1, 2011, that falsely                 discretion. Vina Dona Paula, S.A. v. Vineyard
  claimed that SharedXpertise acquired the rights to            Brands, Inc., 2011 WL 4527441, *1 (S.D. Fla.
  Plaintiff LRP Publications, Inc.'s ("LRP") Human              2011) (quoting Brown v. Connecticut Gen. Life.
  Resource Executive magazine and Human                         Ins. Co., 934 F.2d 1193, 1197 (11th Cir. 1991)).
  Resource Technology Conference. Complaint at ¶                To determine the propriety of transfer to another
  9. The e-mail also falsely quoted Plaintiff J. Todd           district, courts engage in a two-step analysis under
  Lutz ("Lutz"), Chief Financial Officer of LRP, and            § 1404(a). Abbate v. Wells Fargo Bank, Nat.
  Bill Kutik ("Kutik"), who is referred to as                   Ass'n, 2010 WL 3446878, *4 (S.D. Fla. 2010).
  "Conference Chair of the HR Technology                        "First, courts determine whether the action could
  Conference" in the press release. Complaint at ¶ 9.           have been brought in the venue in which transfer
  SharedXpertise does not deny sending the press           3    is sought. Second, courts assess whether *3


                                                                                                                        1
    Case 0:20-cv-60416-RS Document 24-13 Entered on FLSD Docket 05/21/2020 Page 3 of 4
                  LRP Publications, Inc. v. Sharedxpertise Media, LLC      CASE NO. 11-80395-CIV...

      convenience and the interest of justice require             division and Lutz. Accordingly, the Court finds
      transfer to the requested forum." Id. Through their         the convenience of the parties and witnesses is in
      briefs, the parties agree that this case could have         equipose.
      been brought in the District of New Jersey, so the
                                                                  Next, the Court finds the locus of operative facts
      Court focuses its discussion exclusively on the
                                                                  to also be a neutral factor. The Court agrees with
      second step. In deciding that step, "courts focus on
                                                                  SharedXpertise in that the harm arose out of
      a number of potential factors including: (1) the
                                                                  actions executed exclusively within the District of
      convenience of the witnesses; (2) the location of
                                                                  New Jersey. The alleged harm arising out of that
      documents and other sources of proof; (3) the
                                                                  conduct, however, is certainly not limited to New
      convenience of the parties; (4) the locus of
                                                                  Jersey. SharedXpertise concedes that the harm of
      operative facts; (5) the ability of process to compel
                                                                  consumer confusion existed throughout the nation
      the attendance of unwilling witnesses; (6) the
                                                                  because LRP has a national customer base.
      relative means of the parties; (7) the forum's
                                                                  Further, the harm to Lutz indisputably occurred in
      familiarity with the governing law; (8) the weight
                                                                  Florida. The varied locations of the harm resulting
      accorded a plaintiff's choice of forum; and (9) trial
                                                                  from the allegedly wrongful conduct precludes a
      efficiency and the interests of justice, based on the
                                                                  finding of a clear locus of operative facts, so this
      totality of the circumstances." Id. (citing Manuel
                                                                  factor does not weigh in favor of transfer.
      v. Convergys Corp., 430 F.3d 1132, 1135 n. 1
      (11th Cir. 2005)).                                          Given the neutrality of the aforementioned seven
                                                                  factors, the remaining question is whether trial
      After carefully reviewing each of these factors, the
                                                                  efficiency and the interests of justice weigh so
      Court finds that SharedXpertise has not met its
                                                                  heavily in favor of transfer as to overcome the
      burden of establishing the District of New Jersey
                                                                  deference this Court must show to Plaintiffs'
      as a more convenient forum. SharedXpertise
                                                                  choice of forum. See Robinson v. Giarmarco &
      concedes that the second, fifth, sixth, and seventh
                                                                  Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996)
      factors do not weigh in favor of transfer.
                                                                  (quoting Howell v. Tanner, 650 F.2d 610, 616 (5th
      Accordingly, the Court will proceed to examine
                                                                  Cir. Unit B 1981)) ("The plaintiff's choice of
      the five remaining factors.
                                                                  forum should not be disturbed unless it is clearly
      The Court finds that the first and third factors, the   5   outweighed by other considerations."). In *5
      convenience of the witnesses and parties, are both          support of this factor, SharedXpertise attaches a
      neutral. Plaintiffs do not dispute that LRP is a            Motion filed by Kutik in the Connecticut Action
      Pennsylvania corporation and that Human                     in which Kutik notes that "If the judge in the
      Resource Executive, the magazine at the center of           Florida Action grants the motion to transfer, Kutik
      the litigation, is headquartered within thirty miles        in the Connecticut Action has no objection to the
      of the District of New Jersey. On the other hand,           granting of the motion of SharedXpertise to
      Defendants do not dispute that the Human                    transfer the Connecticut Action to the Untied
4     Resource Tech Conference, also *4 involved in the           States District Court for the District of New
      litigation, is headquartered within the Southern            Jersey." DE 28-1. Accordingly, should this Court
      District of Florida and that Lutz, a named Plaintiff,       grant SharedXpertise's Motion to Transfer in this
      is a Florida resident that operates out of LRP's            matter, both this case and the Connecticut case
      Florida office. Although transfer would be more             would be litigated in the same court.
      convenient for SharedXpertise, its employees, and
                                                                  The Court finds that the benefit of transfer does
      those individuals associated with LRP's magazine
                                                                  not outweigh Plaintiffs' right to choose their
      in Pennsylvania, it would be burdensome for those
                                                                  forum. Although the conducting of pretrial
      individuals associated with LRP's conference


                                                                                                                         2
    Case 0:20-cv-60416-RS Document 24-13 Entered on FLSD Docket 05/21/2020 Page 4 of 4
                  LRP Publications, Inc. v. Sharedxpertise Media, LLC   CASE NO. 11-80395-CIV...

      discovery would be more efficient in one court as        DONE and ORDERED in West Palm Beach, this
      opposed to two, nothing precludes all of the             15th day of December, 2011.
      interested parties from coordinating their
                                                               _________________
      discovery proceedings to maximize efficiency.
      Further, each individual Plaintiff will be required      KENNETH A. MARRA
      to undergo discovery with regard to his or its
                                                               United States District Judge
      individual harm regardless of where this matter is
      pending. Finally, the individual nature of the
      alleged harm will require two separate trials,
      irrespective of whether the matter is tried in the
      same court. While transfer of this case to the
      District of New Jersey might result in greater
      overall efficiency, the Court finds that the benefit
      derived from that efficiency does not justify
      depriving Plaintiffs of their right to choose their
      forum.

      III. 28 U.S.C. § 1406(a)
      Section 1406(a) of Title 28 of the United States
      Code provides: "The district court of a district in
      which is filed a case laying venue in the wrong
6     division or district shall *6 dismiss, or if it be in
      the interest of justice, transfer such case to any
      district or division in which it could have been
      brought." Because the Court finds that this matter
      was properly filed in the Southern District of
      Florida, § 1406(a) is inapplicable here.

      IV. Conclusion
      For the reasons discussed above, it is hereby
      ORDERED AND ADJUDGED that Defendant's
      Motion to Transfer (DE 15), is DENIED.




                                                                                                           3
